Citation Nr: 1750871	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.

This matter is on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.

In September 2012, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of the hearing is associated with the record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDING OF FACT

The competent evidence of record shows that Veteran's current skin condition was not noted during his active service and is not related to service or to toxic herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a current skin condition have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in May 2008. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

Hence, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

The Veteran is seeking entitlement to service connection for a skin condition, as due to herbicide agent exposure.  Specifically, the Veteran claims in a September 2012 statement and hearing testimony that his skin condition stems from Agent Orange exposure during service.  The Veteran asserts that he was exposed to the Agent Orange stored and sprayed in Guam.  In an August 2008 statement, the Veteran states that he was in contact with service members who had set foot on the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2014).  

Service connection is warranted for a veteran who has been exposed to a toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307 (a)) for several diseases, including chloracne and other acneform diseases consistent with chloracne.  38 C.F.R. § 3.309(e).  

In this case, after reviewing all evidence currently of record, the Board determines that service connection for a skin condition is not warranted because the evidence does not show that the Veteran's skin condition is related to or had its onset during his service or within a year after separation, nor is it related to his toxic herbicide exposure.  

First, while the Veteran served during the Vietnam era, he did not actually serve in Vietnam, and is therefore not presumed to have been exposed to Agent Orange in service.  The regulations concerning presumptive service connection for herbicide agent exposure have not extended the presumption to Veterans who served in Guam, and VA has not indicated that special consideration of exposure should be extended to any particular class of veteran who served in Guam, including those who came into contact with service members returning from Vietnam.  Accordingly, the Veteran's skin condition cannot be attributed to herbicide agent exposure on a presumptive basis.  

Next, although though his primary assertions have been addressed above, the Veteran is not precluded from establishing service connection for his skin condition with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis.    

Specifically, the Veteran's service treatment records show no treatment for or symptoms of his current skin condition in service.  The only skin conditions noted in his service documents are a rash on his right foot that lasted for three weeks, and some acne noted on his December 1969 separation exam, which the examining official related to acne that presented during the Veteran's teenage years. 

The Veteran was diagnosed with spongiotic dermatitis in March 2008.  The Veteran mentions treatment by a Dr. T. since 1970, and treatment by a Dr. M. since 1985.  Despite VA's efforts, records from Dr. T's office could not be located due to Dr. T's passing.  Thus, this treatment cannot be substantiated.  The first objective evidence of record of a skin condition since separation in 1969 is a record from February 2008.  This record notes a lesion on the Veteran's left posterior neck base, which presented in approximately 2001, and migrated down the Veteran's neck.  The Veteran was diagnosed with spongiotic dermatitis in March 2008.  During the thirty-two year gap between separation and the first evidence of the Veteran's current disability, the Veteran displayed no signs or symptoms of a skin condition.  Moreover, the Veteran stated in hearing testimony that while he was in service, the skin condition for which he went on sick leave was localized to his face and neck.  However, the Veteran's March 2009 examiner stated that the Veteran's dermatitis has remained on his trunk.  Accordingly, continuous symptoms have not been established based on either the evidence of record or the Veteran's statements.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).   

Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between the Veteran's current disorder and his active duty service.  However, there is no medical nexus between the Veteran's active duty and current diagnosis.  A March 2009 VA opinion was sought to determine the etiology of the Veteran's skin condition.  The examiner explained that the Veteran's current skin condition, spongiotic dermatitis, is a different condition from and not related to the acne for which he was treated after returning from his tour of duty.  Because of this, and because the current dermatitis had never presented on the Veteran's face, the examiner concluded that the Veteran's skin disorder is less than 50 percent likely related to the Veteran's acne diagnosis noted on his separation exam.  

The Board finds that this examination was adequate for evaluation purposes.  The examiner directly examined the Veteran, reviewed his claims file, and there is no indication that the examiner was not fully aware of the Veteran's past or that he misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has submitted no clinical evidence rebutting the VA examiner's opinion.  

In arriving at this conclusion, the Board recognizes the September 2012 hearing testimony of the Veteran that "Guam rot" in service caused his current symptoms, and the that he developed chloracne from Agent Orange sprayed in stored in Guam.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of spongiotic dermatitis or any other skin disorder.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's current symptoms to his time in service.  Further, the Board finds that even if Agent Orange was stored and/or used in Guam, the evidence is insufficient to find that every veteran who was stationed in Guam was exposed to Agent Orange.  Therefore, the lay statements of belief that the Veteran's skin disorder is related to his time in service, especially his asserted exposure to Agent Orange, are found to lack competency. 

The Board notes the Veteran's submission of a Board decision granting service connection for diabetes mellitus as a result of Agent Orange exposure, as well as an article about Agent Orange use in Guam.  However, the Board notes that each decision is based on an individual Veteran's claims file.  Accordingly, a decision applicable to one Veteran is not, in and of itself, applicable to another.  Importantly, this decision granted service connection for diabetes mellitus, whereas the Veteran seeks service connection for a skin condition.  Because the two conditions are not sufficiently similar to infer service connectability of one from the other, this decision is entitled to no probative weight.

Unfortunately, based on the evidence of record, the Veteran's claim must be denied.



ORDER

Service connection for a skin disorder, to include as due to toxic herbicide exposure, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


